Citation Nr: 1416405	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  13-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for chronic bilateral conjunctival injection, to include on an extraschedular basis.  

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.

3.  Entitlement to an effective date prior to October 9, 2009, for the grant of service connection for chronic bilateral conjunctival injection.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2010 rating decision issued by the Regional Office (RO) in New York, New York.  The appeal was subsequently certified to the Board by the Manchester, New Hampshire RO.

In September 2013, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a September 2013 hearing transcript.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The record before the Board can reasonably be construed to include a request for a TDIU, however, further development is required.  As such, the claim is remanded to the AMC/RO.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran raised claims for service connection for hearing loss and headaches during the September 2013 Board hearing.  Neither of these claims has been adjudicated and they are REFERRED to the RO for appropriate action. 

The record reflects that the Veteran is homeless.  The Board has, on its own motion, advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, referral to the Director of Compensation and Pension for consideration of an extraschedular rating is warranted, particularly in light of the Veteran being assigned the maximum schedular rating and reporting symptoms, such as daily pain, incapacitating episodes, migraine headaches, blurred vision, severe light sensitivity, and scotoma, that are not expressly contemplated by Diagnostic Code 6018.  

With respect to the issue of entitlement to a TDIU, although TDIU was denied in a December 2011 rating decision, the issue of TDIU has been re-raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in an August 2013 Social Security disability evaluation, the Veteran reported that his chronic conjunctival injection prevented him from maintaining gainful employment.  The Board is without medical expertise to determine if the Veteran's service-connected disabilities render him unemployable and a social and industrial survey should be obtained.  Additionally, the RO has not yet considered whether TDIU is warranted on an extraschedular basis.  This issue should also be addressed by the Director of Compensation and Pension. 38 C.F.R. § 4.16(b).

The record reflects the Veteran filed a claim for Social Security Administration (SSA) disability benefits; however, VA has not yet requested those records.

VA outpatient treatment records reflect that private medical records were scanned into VISTA.  See e.g. June 2009 VA record.  The Board does not have access to VISTA and these private records have not otherwise been associated with the claims file so that the Board may view them.

After the January 2010 rating decision, the Veteran submitted a Notice of Disagreement (NOD) in March 2010.  This NOD mentioned that he felt his disability be "payable retroactive to the date of 1 February, 1974."  The Board finds this is a NOD as to the effective date for the grant of service connection and therefore must remand the claim for the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The AOJ should issue a statement of the case that addresses the issue of entitlement to an earlier effective date for the grant of service connection for bilateral conjunctival injection.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  The AOJ should take all indicated action to notify the Veteran and his representative of the elements of a claim for increase on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) and a claim for TDIU.  The AOJ should conduct any additional development of these claims in accordance with 38 C.F.R. § 3.159.

3.  The AOJ also should take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA medical treatment rendered for the service-connected chronic bilateral conjunctival injection.  The AOJ should provide the necessary forms and ask the Veteran to complete authorizations for any identified health care provider to provide copies of any pertinent records.  The AOJ should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources.

Updated treatment records from the VA Health Care System from March 2010 until the present should be requested and associated with the claims file.  Any records scanned into VISTA at any time, should be separately loaded onto Virtual VA and/or VBMS so that the Board may review these documents.

If any requested records are not available, that fact must clearly be documented and proper notification under 38 C.F.R. § 3.159(e) should be provided.

3.  The Social Security Administration should be contacted, and any decision regarding SSA benefits and all medical records upon which that decision was based should be obtained and associated with the claims file.  

If any requested records are not available, that fact must clearly be documented and proper notification under 38 C.F.R. § 3.159(e) should be provided.

4.  After any records requested above have been obtained, the AOJ should schedule the Veteran for a Social and Industrial Survey or similar evaluation to ascertain if the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment in light of his work history in memorial counseling and as a performing artist.

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the above development, the AOJ should refer this matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for appropriate consideration of entitlement to an extraschedular evaluation for the service-connected chronic bilateral conjunctival injection in accordance with 38 C.F.R. § 3.321 and whether the impact of the disability is sufficient to warrant a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

6.  After completing any additional notification and/or development deemed warranted, the AOJ should then readjudicate the claims.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive supplemental statement of the case and afford them a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

